Case 3:19-cv-00054-GMG Document 12 Filed 04/16/19 Page 1 of 3 PageID #: 114



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


ROXUL USA, INC.,
a Delaware corporation,
d/b/a, “ROCKWOOL,”

              Plaintiff,

v.                                                      CIVIL ACTION NO.: 3:19-CV-54
                                                        (GROH)

BOARD OF EDUCATION
OF THE COUNTY OF JEFFERSON,
a West Virginia county board of education,

              Defendant.

       ORDER GRANTING MOTION FOR LIMITED, EXPEDITED DISCOVERY

       Now before the Court is the Plaintiff’s Motion for Limited, Expedited Discovery

[ECF No. 9], filed on April 16, 2019. Therein, the Plaintiff moves the Court for an order

permitting it to engage in limited, expedited discovery in advance of the April 30, 2019

hearing on its motion for a temporary restraining order or preliminary injunction.

Specifically, the Plaintiff seeks an order directing the Defendant to: (1) respond to

Rockwool’s first request for production of documents [ECF No. 9-3]; and (2) produce a

designee to testify at a Rule 30(b)(6) deposition in accordance with Rockwool’s notice of

rule 30(b)(6) deposition [ECF No. 9-4].

       “District courts enjoy nearly unfettered discretion to control the timing and scope

of discovery.” Hinkle v. City of Clarksburg, 81 F.3d 416, 426 (4th Cir. 1996); see also

Seaside Farm Inc. v. United States, 842 F.3d 853, 860 (4th Cir. 2016) (holding that

“[d]istrict courts exercise broad discretion over discovery issues”). Under Federal Rule of
Case 3:19-cv-00054-GMG Document 12 Filed 04/16/19 Page 2 of 3 PageID #: 115



Civil Procedure Rule 26(d)(1), a party may seek discovery before the parties have

conferred as required by Rule 26(f) “when authorized . . . by court order.” Fed. R. Civ. P.

26(d)(1). Pursuant to Rule 26(d), as well as 30(a), 33(b), 34(b) and 36, courts may “adjust

the timing requirements imposed . . . and if warranted . . . expedite the time for responding

to the discovery sought.” Lab Corp. of Am. Holdings v. Cardinal Health Sys., Inc. 2010

WL 3945111, at * 3 (E.D.N.C. October 6, 2010). Courts often grant expedited discovery

requests in conjunction with motions for preliminary injunctions. See id.; Malon v. Franklin

Fin. Corp., 2014 WL 5795730, at *3 (E.D. Va. Nov. 6, 2014); Asheboro Paper &

Packaging, Inc. v. Dickinson, 599 F. Supp. 2d 664, 668 (M.D.N.C. 2009).               When

considering a request for expedited discovery, the court should apply “a standard based

on reasonableness or good cause, taking into account the totality of the circumstances.”

Dimension Data N. Am., Inc. v. NetStar-1, Inc., 226 F.R.D. 528, 531 (E.D.N.C. 2005).

       Here, the Plaintiff seeks discovery in light of the upcoming hearing on its motion

for a TRO or preliminary injunction, scheduled for April 30, 2019. The Plaintiff has

reasonably tailored its discovery requests to issues that pertain directly to its motion for

injunctive relief. Because the Plaintiff will need to present evidence at the hearing with

respect to its motion, the Court finds good cause to permit the Plaintiff to engage in the

limited discovery it has requested.

       Accordingly, upon review and consideration, the Plaintiff’s Motion for Limited,

Expedited Discovery is hereby GRANTED. The Defendant is ORDERED to respond to

the Plaintiff’s first request for production of documents [ECF No. 9-3], and to produce a

designee to testify at a Rule 30(b)(6) deposition at a mutually convenient time and place

on or before April 28, 2019.
Case 3:19-cv-00054-GMG Document 12 Filed 04/16/19 Page 3 of 3 PageID #: 116



      The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

record herein.

      DATED: April 16, 2019
